Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jordyn Dougherty on May 6, 2022.

The application has been amended as follows: 

Claim Amendment
(i) Withdrawn claims 19 and 20 have been REJOINED.
(ii) With regard to claim 7 (line 6), the term "a surface" has been changed to the term --a first surface--.
(iii) With regard to claim 7 (line 7), the term "the surface is" has been changed to the term --the first surface is--.
(iv) With regard to claim 7 (lines 7-8), the term "the surface," has been changed to the term --the first surface,--.
(v) With regard to claim 7 (line 9), the term "the surface" has been changed to the term --the first surface--.
(vi) With regard to claim 7 (line 12), the term "the surface" has been changed to the term --the first surface--.
(vii) With regard to claim 7 (line 13), the term "the surface" has been changed to the term --the first surface--.
(viii) With regard to claim 7 (lines 15-16), the term "the surface at" has been changed to the term --the first surface at--.
(ix) With regard to claim 7 (line 16), the term "sides of the surface" has been changed to the term --sides of the first surface--.
(x) With regard to claim 8 (line 1), the term "the surface" has been changed to the term --the first surface--.
(xi) With regard to claim 17 (line 6), the term "a surface" has been changed to the term --a first surface--.
(xii) With regard to claim 17 (line 7), the term "the surface" has been changed to the term --the first surface--.
(xiii) With regard to claim 17 (line 10), the term "the surface" has been changed to the term --the first surface--.
(xiv) With regard to claim 17 (line 14), the term "the surface" has been changed to the term --the first surface--.
(xv) With regard to claim 17 (line 15), the term "the surface" has been changed to the term --the first surface--.
(xvi) With regard to claim 17 (lines 17-18), the term "the surface at" has been changed to the term --the first surface at--.
(xvii) With regard to claim 17 (line 18), the term "sides of the surface" has been changed to the term --sides of the first surface--.
(xviii) With regard to claim 18 (line 2), the term "the surface" has been changed to the term --the first surface--.
(ixx) With regard to claim 20 (line 1), the term "the surface" has been changed to the term --the first surface--.
(xx) With regard to claim 20 (line 2), the term "the surface" has been changed to the term --the first surface--.
(xxi) With regard to claim 23 (lines 1-2), the term "the surface" has been changed to the term --the first surface--.
(xxii) With regard to claim 26 (lines 1-2), the term "the surface" has been changed to the term --the first surface--.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
At the outset, the Examiner notes that the Applicant's Response filed on May 3, 2022, has obviated all the objections and/or rejections, as set forth in the Non-Final office action mailed on February 22, 2022.
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.  
	Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims.  Additionally, the reasons for allowance of the claims over the prior art of record is believed to be readily clear, self-evident and apparent from the claim language set forth in claims 1, 7, and 17, when compared and contrasted with the prior art.
More particularly, the instant invention (as set forth in independent claim 1) provides for, inter alia, and a stack comprising at least a layer having a first surface facing the main pole, the first surface has a first side at the media facing surface and a second side opposite the first side, a length of the second side is substantially less than a length of the first side, the main pole has a first track width at the media facing surface, the first track width being less than the length of the first side of the first surface, and a second track width adjacent to the second side of the first surface, the second track width being greater than the first track width, a third track width of the main pole is substantially equal to a length of the first surface at a location disposed between the first and second sides of the first surface.
Additionally, independent claims 7 and 17 are also allowed for the analogous reasons, set forth above with regard to claim 1.
	The prior art of record, however, does not teach, show or suggest, the claimed structure, recited, supra, and in particular, the emphasized structure and relationships of such a magnetic recording head, as set forth, supra. It is noted, however, that the "emphasized structure and relationships" must be considered in relation to the claimed invention, as a whole, and not in a piecemeal manner. More concretely, it is the clamed invention in its entirety in conjunction with the "emphasized structure and relationships" as noted above, that render the claimed invention patentable over the art made of record.
Thus, the prior art of record does not disclose the invention as set forth in the manner, function and relationship relative to other claimed structure as prescribed by the independent claims 1, 7, and 17.
Additionally, the prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claims 1, 7, and 17.
Moreover, since claims 2-6, 26 and 8-11, 25 and 18-24 depend from and further limit the allowable subject matter of independent claims 1 and 7 and 17, respectively, they too are considered allowable over the prior art of record.

Rejoinder of Inventions
Claims 1-11 and 17-26 are allowable. To the extent that any claims allowed can be considered generic or subgeneric to the enumerated Species as set forth in the restriction requirement, mailed on July 9, 2021, the restriction requirement pertaining to such species (if applicable) is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William J Klimowicz/
Primary Examiner, Art Unit 2688